Title: To Benjamin Franklin from [David F. Barber], 8 March 1782
From: Barber, David F.
To: Franklin, Benjamin


May it please your Excellency
March. 8. 1782
The Grand public of North America of which I am a Real member is greatly abused by Agents in a particular manner by a Certain Francis Coffine agent at Dunkerque, who never offer’s to Examine any person who appears before him (and says he is an American) Concerning the part he was Born in but will Immediately tell him he is Concerned in and partly owns Several Cutters which is fitting out as privateers and if they will go onboard he will give them Five Guineas as a present from CONGRESS; but if not he Cannot give them a Single Farthing for your Honour will not allow it, Except they will Travel to Paris and then he will give them five Guineas; when at the same time he Says himself Twenty Guineas is not Sufficient to bear their Expences which really Obliges poor Seamen Natives of No. America to enter Onboard Dunkerque privateers which is often Taken by British Men of War; and then Obliged (by the British Tartars) to fight against Our NOBLE ALLIES; and their Beloved Brethren of NORTH AMERICA; which is a Damned Shame that Such a Rascal Should be kept in Employment;
There was an Instance Sir not many days ago of Severall poor Lads born in Boston N England had been taken and runaway from English prison; went to Dunkerque waited upon Mr Coffine informed him of their Disstressed Condition he had no Compassion On them till they waited on him Eight times, he told them they had better go aprivateering; he had a fine privateer, they had best go, when he found they would not go he gave them two Guineas each; (they Spent 32s / Ster. Vidtils Each in Dancing Attendance on him which made Clear Gains to Each of them 10s / Sterling he desired they would tell No one of his Generousity to them for it was not allowed by Dr. Franklin, (but from his, Coffine’s, private purse).
There was a young man born in Philadelphia Who had been taken by a man of WAR, and kept onboard her 3 Long years, had made his Escape got to Dunkerque waited on Mr Coffine (who informed him he had nothing to do with him he must go to the French Commiss. of The Navy), and so he Shipt him away without a Single Farthing to save his Soul from HELL; the young man had not a second Shirt to his Back and what he had was Really Rags. Rags. Rags.
Oh Immortal GOD; is men to be put in a public Office to Ridicule Tyrannize and Triumph Over their fellow Brethren in Adversity No, No, No, the American public at Large Calls On you Sir to Drive that Rascal from his Employment Or Office under you and give it to Some Gentleman who is Neither Ashamed to act in the public Character of an American Agent Nor at No time will ——— America of her money. Nor poor Seamen Real and true born Sons of America of their just Support Allowed them by CONGRESS; after they have been taken and, Run a Risque of being Shott by Centinells in Escapeing from prison to a Neutrall port for Freedom.
There is 6 American Gentlemen in Dunkerque masters of Vessells who have been in Mill and faunton prison in EngLand Some 3 years and some 4 years and have made their Escape and through a series of difficulties have got there have waited on the Great and mighty Frank Coffine; who Refused to Supply either of them with a Single Sols, or Stivre telling some of them they were better Cloathed than he was and he was Sure they was Not in want. Now Sir I Conclude by informing you there is Gentlemen in Dunkerque of Great Abilities who would think it an HO-NOUR, to be stiled an American Agent and would with a willing hand and Chearfull heart Rise from their Bed at Midnight to Assist a True born American. Now Sir I humbly hope and wish that you would Read and peruse this Letter with Great Attention and Consult in your Own Breast whether it is not better to Discharge him and Appoint (another,) One of those Characters before Mentioned who would not be Ashamed of the Business they undertake Nor yet think themselves So high Lifted up as to make a POOR JACK TARR Call Eight times Before they Get Admittance Once.
A True Born American
 
Notation: Anonyme
